 In the Matter of FIRESTONE TIRE AND RUBBER COMPANY(ATLANTAWAREHOUSE), EMPLOYERandUNITED AUTOMOBILE, AIRCRAFT, AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 10-R-2442.-Decided April 8,1947Mr. H. F. Rosborg,of Atlanta, Ga., for the Employer.Mr. T. 0. Porter,of Atlanta, Ga., for the Petitioner.Mr. Lloyd S. Greenridge,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National LaborRelations Board onJanuary 29,1947, conducted a prehearing electionamong employees ofthe Employer in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Petitioner for thepurposes ofcollective bargaining.At the close of the election, a Tally of Ballotswas furnished theparties.The Tally shows that there were approximately33 eligiblevoters, of whom 26 voted, all for the Petitioner.Thereafter, a hearing was held at Atlanta, Georgia, on February 19and 24, 1947, before Charles M. Paschal, Jr., hearing officer.Thehearing officer's rulings made at the hearingare free fromprejudicialerror and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERFirestone Tire and Rubber Company, an Ohio corporation, main-tains plants, factories and warehouses throughout the United States,including a warehouse located in the city of Atlanta, Georgia.At theAtlanta warehouse, which is alone involved in this proceeding, theEmployer receives and distributes merchandise of all kinds, includinghousehold goods, paints, sporting goods and related products.During1946, the Employer received at its Atlanta warehouse, merchandise73 N. L. It. B., No. 45.243 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued at more than $1,000,000, approximately 75 percent of whichwas shipped from outside the State of Georgia.During the sameperiod, the Employer shipped from this warehouse, merchandisevalued at more than $1,000,000, of which approximately 60 percentwas shipped outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of.the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress,of Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with an agreement of the parties, we find that allwarehouse employees of the Employer at its warehouse in Atlanta,Georgia, excluding all office employees and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secured all of the valid votes cast.Accordingly, weshall certify the Petitioner as the collective bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Automobile, Aircraft, Agricul-tural Implement Workers of America, C. I. 0., has been designatedand selected by a majority of the employees in the unit described inSection IV, above, as their representative for the purposes of collec- FIRESTONE TIRE AND RUBBER COMPANY245Live bargaining and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.